Citation Nr: 1606041	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for constipation.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for constipation, granted service connection for PTSD and assigned a 10 percent rating, effective November 12, 2010, and denied entitlement to a TDIU rating, respectively.  In January 2014, the Board increased to 30 percent the Veteran's rating for PTSD, effective November 12, 2010.  The Board remanded the matter of an initial rating in excess of 30 percent for PTSD in addition to the matter of service connection for constipation for additional development.  In the interim, the Veteran perfected an appeal for entitlement to a TDIU rating.

The issue of an increased rating for GERD has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

In the January 2014 Remand, the Board requested that the Veteran be afforded an updated examination to assess the current severity of his PTSD.  In July 2015, the Veteran underwent a PTSD examination.  However, subsequently, August 2015 correspondence from the RO indicates that the Veteran was to be scheduled for another PTSD evaluation to assess the severity of his PTSD, but the Veteran requested postponing the examination until October due to a family commitment in August and because he was having jaw surgery in September.  It does not appear that further attempts have been made to reschedule this examination, except for a notation on a November 2015 rating decision that the Veteran should advise the RO within a year if he is willing to report for a VA examination.  Considering this, the Board finds that the Veteran should be scheduled for a PTSD examination to assess the severity of this disability, as he was earlier advised that he would be.

It also appears that the appeal may have been returned to the Board prematurely.  There is no supplemental statement of the case (SSOC) reflecting consideration of the July 2015 VA examination.  As the evidence was developed pursuant to the prior Board remand, an SSOC must be issued.  38 C.F.R. § 19.31 (2015). 

In addition, as the matter of a TDIU rating is now before the Board, the examiner should also offer an opinion as to the functional impairment caused by the Veteran's PTSD, and specifically as it may relate to his ability to function in an occupational setting.  Notably, a January 2011 VA examination report notes that the Veteran has signs and symptoms of PTSD that are transient and have affected his work performance and that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  A March 2011 letter from a private provider suggests that the Veteran's PTSD may be related to his inability to work.  On July 2015 VA PTSD examination, the examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  On remand, the examiner should consider and discuss the above evidence and opine regarding the functional limitations due to his service-connected PTSD as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.

Moreover, the Veteran has alleged that his service-connected bilateral hearing loss also impacts his employability.  On January 2011 VA examination, the examiner noted that the Veteran's hearing loss would have "significant effects" on his occupation, and that the Veteran has noticed increasing difficulty hearing in most situations.  On February 2015 VA examination, the examiner noted that the Veteran's hearing loss would impact his ability to work in that he has difficulty understanding in most situations without hearing aids.  Thus, an examination that details the functional impairment related to the Veteran's service-connected disabilities is needed.  

Finally, the Veteran contends that he has constipation secondary to his service-connected disabilities, and specifically secondary to his service-connected residuals of treatment of throat and nose cancer, PTSD, and GERD.  Opinions have been provided regarding whether the Veteran's PTSD and residuals of treatment of throat and nose cancer may have caused or aggravated his constipation; however, an opinion has not been provided as to whether his constipation may be secondary to his service-connected GERD.  Accordingly, corrective action is required.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated clinical records of all VA and/or private treatment the Veteran has received for the claimed disabilities on appeal.  

The Board recognizes that multiple unsuccessful attempts have been made to secure records from Dr. M.C.  Considering that this appeal is being remanded for other necessary action, the Board finds that an additional attempt should be made to secure psychiatric treatment records from Dr. M.C.  Any efforts in this regard should be documented in the record.

2.  Then arrange for a supplementary medical opinion (with examination only if deemed necessary by the opinion provider) by an appropriate provider to determine whether the Veteran's constipation may be related to his service-connected GERD.  Following review of the record, including this remand, the provider should respond to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's constipation was caused or permanently aggravated beyond the natural progression of the disease by his service-connected GERD?

The provider must explain the rationale for the opinion.

3.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (PTSD; hearing loss; residuals of throat and nose cancer; shell fragment wound, right thigh; shell fragment wound, left thigh; tinnitus; GERD; and xerostomia with dental caries).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

It is noted that the Veteran completed high school and worked as a railroad conductor.  He reported he became too disabled to work in January 2010.

4.  Arrange for any further development deemed indicated by the development ordered above.

5.  Thereafter, review the record and readjudicate the claims on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his attorney opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

